2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The Sequence Listing filed November 8, 2019 was submitted by Applicant rather than being transmitted from the International Bureau.  Because the Sequence Listing was therefore filed after the filing date of the international application, Applicant must submit a statement of no new matter, explicitly referring to the Sequence Listing filed November 8, 2019.  See 37 CFR 1.825(a).  Correction is required.
	The computer readable form of the Sequence Listing filed November 8, 2019 was approved by STIC for matters of format.
3.	The drawings are objected to because SEQ ID NOS must be provided for the nucleic acid sequences shown in Figure 2.  See 37 CFR 1.821(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
	As an alternative to amending Figure 2 to recite the necessary SEQ ID NOS, it is acceptable to amend the Brief Description of Figure 2 at page 6 of the specification in order to provide the SEQ ID NOS.
4.	The preliminary amendment to the specification filed November 8, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph after the title on page 1 of the specification contains new matter because of its incorporation-by-reference to Chinese Application No. 201710322583.3.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the Chinese application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 3-6, recites that a nucleic acid component moiety of a protein drug monomer and the nucleic acid component moiety of at least one different protein drug monomer may form a double-stranded paired structure by complementation.  It is unclear if the at least one different protein drug monomer must actually be present in the protein drug library, or if this merely a functional limitation used to define the nucleic acid component of the protein drug monomer in the protein drug library.  Similarly, it is unclear if the different protein drug monomer recited at claim 8, lines 6-7, is present in the multimeric protein drug, or if this limitation is used only to functionally define the nucleic acid component moiety of the protein drug monomer at claim 8, lines 5-6.  There is no antecedent basis in the claims for the phrases “the drug protein molecule P” at claim 4, line 1; “the antibody” at claim 5, line 1; “the linker molecule L” at claim 6, line 1; “the modified end of the nucleic acid A or Y” at claim 6, line 2; and “the antibody P or X” at claim 6, line 3.  Each of these claims depends upon independent claim 1; however, independent claim 1 does not recite or use this terminology.  Claim 5 is indefinite because it includes “immune checkpoints” in the list of diseases.  However, an immune checkpoint is not a disease.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the protein drug component moiety is directly or indirectly linked to the nucleic acid component moiety.  However, the only two possible methods of linking two moieties are direct and indirect linkage, both of which are recited in dependent claim 2.  Accordingly, dependent claim 2 is identical in scope with independent claim 1, and claim 2 is therefore an improper dependent claim.  Independent claim 1 requires the two nucleic acid component moieties to form a double-stranded paired structure by complementation.  This appears to require the two nucleic acid components to be fully complementary.  However, dependent claim 3, lines 13-15, recites that the two nucleic acid sequences A can be partially rather than fully complementary.  Accordingly, dependent claim 3 appears to embrace nucleic acid component moieties which are not embraced by independent claim 1, and claim 3 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
s 3 and 6 are objected to because of the following informalities:  At claim 3, lines 13 and 15, and at claim 6, line 2, “sequence” should be inserted after “acid” and before “A” so as to be consistent with the terminology used at claim 3, line 9.  At claim 6, line 1, “has” should be changed to “is”.  At claim 6, line 2, “the redundant nucleic acid” should be inserted after “or” and before “Y” so as to be consistent with the terminology used at claim 3, line 8.  Appropriate correction is required.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2017/024238.  The WO Patent Application ‘238 teaches a phosphorothioate nucleic acid connected to a first non-cell penetrating protein, and a second phosphorothioate nucleic acid attached to a second protein, wherein the first and the second phosphorothioate nucleic acids hybridize to one another.  The phosphorothioate nucleic acids can be joined to the proteins through linkers.  Both proteins can be therapeutic antibodies.  The conjugate can be combined with a pharmaceutically acceptable carrier and can be used to treat diseases including autoimmune disease and cancer.   See, e.g., paragraphs [0006] and [0136]; Example 1; and claims 1, 4, 10, 17, 22, and 27.  The phosphorothioate nucleic acids taught by the WO Patent Application ‘238 correspond to the thio-modified nucleic acids recited in instant claims 3 and 9.
10.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kazane et al article (Journal of the American Chemical Society, Vol. 135, pages 340-346).  The Kazane et al article teaches self-assembled antibody multimers generated from individual antibody-+ T lymphocytes to the cancer cells.  The antibodies are linked through an ethylene glycol linker to the oligonucleotides.  Hybridization occurs in the presence of PBS, which corresponds to the pharmaceutically acceptable carrier recited in instant claim 10.  See, e.g., the Abstract; page 341, paragraph bridging columns 1 and 2; Figures 2A and 2B; and page 344, column 1, last paragraph.
11.	Koussa et al (U.S. Patent Application Publication 2016/0279257) is cited as art of interest, teaching the conjugation of nucleic acids to proteins.  The conjugates are then bound to nucleic acid nanostructures, such as those generated by DNA origami methods.  See, e.g., the Abstract and paragraph [0056].  The nucleic acid nanostructures, however, are not protein drug monomers as are currently claimed.
	The Kuijpers et al article (Bioconjugate Chemistry, Vol. 4, pages 94-102) is cited as art of interest, teaching two-step pretargetting for radiotherapy, in which first an antibody-DNA conjugate is administered, followed by administering a radiolabeled complementary DNA.  See, e.g., the Abstract.  However, the radiolabeled complementary DNA does not constitute a different protein drug monomer as is currently claimed.
	The Tennila et al article (Bioconjugate Chemistry, Vol. 19, pages 1361-1367) is cited as art of interest, teaching antibody-oligonucleotide conjugates forming complexes with a single template oligonucleotide.  See, e.g., Figure 2(A).  However, the antibody-oligonucleotide conjugates taught by the Tennila et al article hybridize with an unconjugated oligonucleotide rather than with a different protein drug monomer as required by the instant claims.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        

 
JRussel
June 1, 2021